
	
		II
		111th CONGRESS
		1st Session
		S. 1568
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To assist in the establishment of an interpretive center
		  and museum in Bethlehem, Pennsylvania, to protect and interpret the history of
		  the industrialization of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 National Museum of Industrial History
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the economic and
			 societal transition of the United States from an agricultural age to an
			 industrial age, and the ongoing transformation of the United States to a
			 postindustrial society, reflect and embody the fundamental spirit and ideals of
			 the United States;
				(2)it is crucial that
			 people in the United States have the opportunity to learn—
					(A)the history of
			 the industrialization of the United States; and
					(B)the impact of
			 industrialization on their way of life;
					(3)it is important to
			 preserve the history of industrialization of the United States for future
			 generations;
				(4)to ensure the
			 protection, interpretation, and awareness of the history of the
			 industrialization of the United Sates, key structures and artifacts relating to
			 the process of industrialization must be preserved and exhibited in an
			 educational museum;
				(5)the site of the
			 former Bethlehem Steel Plant, which is the proposed site of the National Museum
			 of Industrial History, has a particular relevance to the preservation and
			 awareness of the history of industrialization;
				(6)on that
			 site—
					(A)the Bethlehem Steel
			 Plant began operation in the 1850s;
					(B)in 1853, the first
			 commercial zinc production began;
					(C)Frederick W.
			 Taylor conducted time and motion studies that became the basis for his
			 principles of modern scientific management;
					(D)on June 1, 1887,
			 the modern American defense industry was born when the Navy awarded the first
			 armor plate contract to the Bethlehem Iron Company;
					(E)the steel plant
			 produced armor plate for—
						(i)the
			 battleships U.S.S. Maine and U.S.S. Texas; and
						(ii)other
			 battleships, including the U.S.S. Wisconsin;
						(F)high-speed tool steel was perfected;
			 and
					(G)in 1908, the 48
			 Grey Mill became the first rolling mill in the United States to produce large
			 wide-flange steel beams; and
					(7)the site contains
			 the oldest significant remains of bessemer steel production in the United
			 States.
				(b)PurposeThe
			 purpose of this Act is to assist in the establishment of an interpretive center
			 and museum in Bethlehem, Pennsylvania—
				(1)to ensure the
			 protection of historical resources relating to industrialization; and
				(2)to interpret the
			 impact of industrialization on the history of the United States.
				3.Industrial
			 history interpretive center and museum
			(a)DefinitionsIn
			 this section:
				(1)CenterThe
			 term Center means the interpretive center and museum to be located
			 on the western end and central core of the former Bethlehem Steel Plant Site in
			 Bethlehem, Pennsylvania.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(b)AssistanceNot later than 180 days after the date on
			 which funds are first made available to carry out this section, subject to the
			 availability of appropriations, the Secretary shall offer to enter into an
			 agreement with an appropriate entity under which the Secretary shall provide
			 financial assistance to the entity for the development and operation of the
			 Center.
			(c)Purposes of
			 CenterThe purposes of the Center shall be—
				(1)to preserve,
			 display, and interpret historical resources relating to industrialization in
			 the United States; and
				(2)to promote other
			 historical and cultural resources in the region of the Center through
			 activities conducted at the Center.
				(d)Terms of
			 assistance
				(1)Limitations
					(A)Covered
			 expensesFinancial assistance provided under this section may be
			 used at the Center only for—
						(i)facilities
			 construction;
						(ii)acquisition of
			 contemporary technology to be used primarily to enhance the presentation of
			 historical information at the Center; and
						(iii)program
			 development and implementation, including—
							(I)educational
			 program development and implementation;
							(II)curriculum design
			 and development;
							(III)other activities
			 directly relating to providing programs at the Center; and
							(IV)salaries of staff
			 carrying out any activity described in subclause (I), (II), or (III).
							(B)Prohibited
			 expensesFinancial assistance provided under this section shall
			 not be used for—
						(i)the
			 acquisition of any item for the museum collection of the Center;
						(ii)administrative
			 expenses;
						(iii)the acquisition
			 of technology primarily used for administrative purposes; or
						(iv)staff salaries for
			 administrative activities, except as provided in subparagraph
			 (A)(iii)(IV).
						(2)Matching
			 requirementThe Secretary
			 shall require each party to an agreement under subsection (b) to provide funds
			 from non-Federal sources for the purposes described in subsection (c) in an
			 amount at least equal to the amount provided by the Secretary for those
			 purposes under this section.
				(3)Maximum amount;
			 payment schedule
					(A)Maximum
			 amountThe total amount of assistance provided by the Secretary
			 under this section shall not exceed $25,000,000.
					(B)Payment
			 schedule
						(i)In
			 generalThe Secretary shall make payments of financial assistance
			 under this section on an annual basis.
						(ii)Initial
			 paymentThe initial payment under this section shall be made not
			 later than 30 days after the date on which an agreement is entered into under
			 subsection (b) by the Secretary and an appropriate entity.
						(iii)Number of
			 paymentsThe Secretary shall make not less than 5 annual payments
			 under this section.
						(e)Report
				(1)In
			 generalFor each calendar year during the 5-year period beginning
			 on the date on which funds are first made available to carry out this section,
			 the Secretary shall submit to Congress an annual report describing the
			 implementation by the Secretary of this section.
				(2)ContentsEach report under paragraph (1) shall
			 include a description of—
					(A)the current status of the development of
			 the Center;
					(B)each project and activity funded under this
			 section during the preceding calendar year; and
					(C)the unexpended
			 balance, if any, of amounts made available to carry out this section.
					(f)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary $25,000,000 to carry out this section, to remain available until
			 expended.
			
